OdliN, Judge,
delivered tbe following opinion:
Tbe bill in this case was originally filed against Ramon Aboy, Jr., in bis capacity as treasurer of Porto Rico. Later Mr. Aboy resigned and J. W. Bonner was appointed treasurer of Porto Rico, and is tbe present real actual defendant.
Tbe case bas been ably argued by counsel for tbe complainants and by counsel for tbe defendants, said arguments being both oral and by written briefs. Tbe points involved are exactly similar to those in tbe case of Veitia v. Furtuna Estates decided in 1916 by tbe circuit court of appeals at Boston, reported in 153 C. C. A. 192, 240 Fed. at page 256. The *267court at that time comprised Judges Dodge, Bingham and Aldrich, the opinion being written by Judge Dodge.
Later another case involving a similar controversy was decided by the Honorable Peter J. Hamilton, the predecessor of the judge who is now rendering this opinion, and after the decision by Judge Hamilton an appeal was taken to the circuit court of .appeals at Boston, and in 1920 two of the judges, Bingham and Johnson, decided the decree of Judge Hamilton should be modified and after modifying the same was affirmed. Judge Anderson dissented, his views being that the bill presented no equity whatever. The case [Porto Eico v. Eussell] is reported in 268 Ped. page 723. Thé dissenting opinion of Judge Anderson is found at page 732.
The facts set forth in>the present case now before me seem to me to bring this case within the limitations of the original case first above referred to, in which' the opinion was written by Judge Dodge, and of the controlling rules in Federal courts, that where doubt exists as to jurisdiction, jurisdiction should be declined. Entertaining such doubt, after a study of the facts set forth in this case, it appears to me that the bill should be dismissed, and it is so ordered.
The temporary injunction heretofore issued is dissolved.
To this order counsel for complainants except.
Done and Ordered in open court, at San Juan, Porto Eico, this 4th day of January, 1924.